Case 1:18-cv-08612-GBD Document 96 Filed 01/25/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Deen ee eee ee eee eee eee x  4Dac i
> Dapp ff
BLOCKCHAIN LUXEMBOURG S.A. et al. . “sa LETAN S79
~~ won SULT :
Plaintiffs, : |
-against- :
ORDER
PAYMIUM, SAS et al.,
18 Civ. 8612 (GBD)
Defendants. :
ee ee eee X

GEORGE B. DANIELS, District Judge:
The status conference scheduled on February 2, 2021 is adjourned to April 13, 2021 at 9:45

am,

Dated: January 25, 2021
New York, New York
SO ORDERED.

Gostg B_Donwk

RGEJB. DANIELS
ITED STATES DISTRICT JUDGE

 

 

 

 
